Order entered November 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01225-CR

                     RICARDO ONTIVEROS RODRIGUEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-82359-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On October 13, 2014, appellant’s counsel filed a motion to dismiss the appeal that was

not signed by appellant. In the motion, counsel stated that appellant refused to execute the

motion to dismiss, but had indicated he did not wish to pursue the appeal. Because rule of

appellate procedure 42.2(a) requires that a motion to dismiss be signed by both the appellant and

counsel, we could not grant the motion as it stood. Therefore, on October 15, 2014 the Court

ordered the trial court to make findings regarding whether appellant desired to pursue the appeal.

We ADOPT the trial court’s findings that: (1) appellant is indigent; (2) appellant stated he does

want to pursue the appeal, but wanted to wait until he was released from prison; (3) the trial

court and counsel tried to explain the appellate rules and timetables to appellant and the
unlikelihood of obtaining a later out-of-time appeal, but appellant did not “believe” them; and (4)

because appellant clearly does wish to have his conviction reviewed, appellate counsel will

proceed with the appeal.

       We ORDER the Collin County District Clerk to file the clerk’s record in this appeal

within THIRTY DAYS of the date of this order.

       We ORDER court reporter Kim Tinsley to file the reporter’s record within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Collin County District Clerk’s Office; Kim Tinsley, official court reporter, 401st Judicial District

Court; and to counsel for all parties.

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE